            Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 1 of 13




     JAMES P. KEMP, ESQUIRE
1
     Nevada Bar No. 006375
2    KEMP & KEMP, ATTORNEYS AT LAW
     7435 W. Azure Drive, Suite 110
3    Las Vegas, NV 89130
     (702) 258-1183 / (702) 258-6983 (fax)
4
     jp@kemp-attorneys.com
5    Attorney for Plaintiff and all others similarly situated

6
                                              UNITED STATES DISTRICT COURT
7                                                  DISTRICT OF NEVADA

8        SHAHROOZ RAHIMIAN, individually                                      Case No. 2:20-cv-02189-GMN-VCF
         and on behalf of all others similarly
9        situated,
10                                                                            JOINT DISCOVERY PLAN AND
                              Plaintiff,                                      [PROPOSED] SCHEDULING
11                                                                            ORDER

12     v.
                                                                              SPECIAL SCHEDULING REVIEW
13                                                                            REQUESTED
         RACHEL ADRIANO,
14                             Defendant.
15
16
              Plaintiff Shahrooz Rahimian and Defendants Rachel Adriano and Juan Martinez, Inc. dba
17
     Century 21 Americana (“Century 21”) jointly submit the following discovery plan and proposed
18
     scheduling order pursuant to Federal Rule of Civil Procedure 26(f) and L.R. 26-1.
19
20            1. Discovery Plan:

21            A. Initial Disclosures: The parties have agreed to exchange disclosures in the form
22
                    required by Rule 26(a) by April 30, 2021.
23
              B. Subjects of Discovery, Completion of Discovery, and Phasing of Discovery:
24
               i. Plaintiff: Plaintiff proposes that all discovery on the subjects identified below, and
25
26                  any subjects that the parties later identify, be completed by January 31, 2022.

27                  Plaintiff requests an extended discovery schedule as this is a putative class action
      All parties appeared via video conference. The Court makes preliminary remarks and hears representations of counsel as to [23] Discovery Plan and Scheduling
28    Order. The Proposed Discovery Plan and Scheduling Order is GRANTED and the order attached will be signed. Section B is replaced by today's order.
                                                                            1 claims, the vicarious liability of Century 21 Americana, the providers of lead list
      ORDERED that the plaintiff can conduct discovery related to his individual
      and the service providers for dialing. The plaintiff may serve preservation subpoenas on the lead list providers and the dialing service providers. The defendant
      may obtain comparable discovery. (ECF No. 27).
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 2 of 13




         involving multiple defendants, and discovery is anticipated to require extensive third
1
2        party discovery, which may require the filing of subpoena enforcement actions, as

3        well as expert discovery. Plaintiff anticipates serving an initial round of written
4
         discovery seeking discovery directed primarily towards Defendants’ defenses to
5
         Plaintiff’s claim and identifying all parties involved in the making of prerecorded
6
         voice calls, calls to persons whose numbers are on the Do Not Call registry, and/or
7
8        calls to persons who previously requested not to be called by or on behalf of

9        Defendant Ms. Adriano, including information relating to the content, creation, and
10
         instructions to make the calls, as well as information sufficient to identify the
11
         recipients of those calls. This written discovery will seek information maintained by
12
         Defendant or by any agent thereof. Plaintiff will also seek related information from
13
14       any third party marketers or others involved in the making of the calls. Plaintiff then

15       intends to depose Defendant Adriano relating to her defenses, telemarketing practices,
16
         and the calls at issue, and serve additional written discovery as necessary. Finally,
17
         Plaintiff intends to obtain written discovery regarding, and the depositions of, any
18
         experts retained by Defendant in connection with Plaintiff and the classes’ claims.
19
20           Plaintiff does not believe discovery should be stayed pending a ruling on

21       Defendants’ motion to dismiss because delaying discovery creates a likelihood of
22
         prejudice to Plaintiff and the class. See Saleh v. Crunch, LLC, No. 17-62416-Civ-
23
         COOKE/HUNT, 2018 U.S. Dist. LEXIS 36764, at *5 (S.D. Fla. Feb. 28, 2018)
24
         (denying a stay in a TCPA case and noting that the “fading memory of any witness”
25
26       is prejudicial).

27
28
                                              2
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 3 of 13




             Specifically, although TCPA claims are governed by the four year federal statute
1
2        of limitations in 28 U.S.C. §1658(a), not all telecommunications companies or other

3        telemarketing companies keep records of telephone activities for up to four years.
4
         Without an immediate gathering of records, the likelihood of destruction of this
5
         evidence increases with each passing day. Many of the major telecommunications
6
         providers will only retain call record information for 12-18 months, and presumably
7
8        smaller telecommunications providers keep this information for an even shorter

9        period of time.
10
             The risk to Plaintiff’s and the putative class’s interests is not merely hypothetical.
11
         Multiple TCPA decisions have turned on the destruction of calling records. For
12
         example, in Levitt v. Fax.com, No. 05-949, 2007 WL 3169078, at *2 (D. Md. May 25,
13
14       2007), the court denied class certification in a TCPA fax case because “critical

15       information regarding the identity of those who received the facsimile transmissions”
16
         was not available. Likewise, in Pasco v. Protus IP Solutions, Inc., 826 F. Supp. 2d
17
         825, 831 (D. Md. 2011), the court was compelled to grant the defendant’s motion for
18
         summary judgment because the plaintiff was unable to obtain the “transmission data
19
20       on which to support their claims that [the defendant] sent them the unsolicited faxes

21       at issue.”
22
             As a result, courts regularly permit plaintiffs to commence discovery even prior to
23
         a Rule 26(f) conference. See, e.g., Cooley v. Freedom Forever LLC, No. 2:19-cv-562,
24
         ECF No. 37 (D. Nev. July 19, 2019). Here, Plaintiff is simply seeking to proceed in
25
26       the ordinary course with discovery to secure records as it investigates Century 21’s

27
28
                                               3
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 4 of 13




         realtors’ telemarketing practices and the calls made to Plaintiff and members of the
1
2        class.

3            This precise issue was addressed in Simon v. Ultimate Fitness Grp., LLC, No. 19-
4
         cv-890, 2019 U.S. Dist. LEXIS 147676, at *20-22 (S.D.N.Y. Aug. 19, 2019):
5
                  In addition, Orangetheory has not demonstrated irreparable injury; it notes
6                 only that it is potentially on the hook for substantial damages, given the
                  putative nationwide class. Monetary damages, of course, do not by themselves
7
                  constitute irreparable injury. Simon, on the other hand, persuasively argues
8                 that she would be injured by a stay, particularly because discovery has yet to
                  commence, and evidence is at risk of being lost. This injury, which is both
9                 likely and irreparable, far outweighs the injury posed by a potential future
                  judgment for money damages.
10
                  …
11                In the meantime, it is clear that critical evidence, including records from any
                  third parties that Orangetheory may have contracted with for its telephone
12                marketing, may be lost or destroyed.
13
         See also Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936) (the party seeking stay is
14
         required to establish a “clear case of hardship or inequity in being required to go
15
         forward”); Larson v. Harman Mgmt. Corp., No. 16-cv-00219-DAD-SKO, 2018 WL
16
17       6459964, at *5 (E.D. Cal. Dec. 10, 2018) (“Where defendants have not identified any

18       specific harm beyond the cost of litigation, it has been held that ‘being required to
19
         defend a suit, without more, does not constitute a “clear case of hardship or inequity”
20
         within the meaning of Landis.’”).
21
             Bifurcating discovery as Defendants propose creates the exact same likelihood of
22
23       prejudice to Plaintiff and the class as staying discovery pending resolution of

24       Defendants’ motion to dismiss. Additionally, bifurcating discovery as Defendants
25
         propose would be inefficient. First, Defendants have not identified a defense that is
26
         unique to Plaintiff. To the extent Defendants contend that a prerecorded message was
27
28
                                               4
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 5 of 13




         not used to make calls, the issue of how calls were made is a class issue. As the
1
2        amended complaint makes clear, the proposed classes are comprised of persons

3        whose telephone number were obtained in the same manner as Plaintiff’s telephone
4
         number was obtained and who were called in the same way. Similarly, the issue of
5
         Juan Martinez, Inc.’s vicarious liability does not involve any individual issues—
6
         rather, it is a quintessential class issue.   Finally, whether Plaintiff’s and class
7
8        members’ numbers were on the National Do Not Call Registry will be a common

9        issue addressed through expert testimony.             See, e.g., Mey v. Frontier
10
         Communications Corp., No. 13-cv-01191-MPS, slip op. (ECF 102) (D. Ct. 2015)
11
         (“This information will assist Plaintiff’s experts in determining which phone numbers
12
         were tied to cellular phones, which calls were for telemarketing purposes, which
13
14       numbers were on the National Do Not Call Registry (“NDNCR”) …. The information

15       is therefore relevant to the numerosity, commonality, and typicality inquiries the
16
         Court will undertake to decide Plaintiff’s motion for class certification under Rule
17
         23.”).
18
            Accordingly, the sequencing proposed by Defendants is inefficient and improper.
19
20       Because of the overlap between discovery regarding the merits of Plaintiff’s claims

21       and class certification, Defendants’ request to bifurcate discovery will not promote
22
         judicial efficiency or a prompt resolution of the case. To the contrary, bifurcation
23
         will unnecessarily delay the action, prejudicing Plaintiff and the putative class, by
24
         requiring the Court to resolve the parties’ anticipated disagreement as to the bright-
25
26       line between merits and class certification discovery. Charvat v. Plymouth Rock

27       Energy, LLC, 2016 U.S. Dist. LEXIS 6778 at *6 (E.D. N.Y. 2016) (“In fact,
28
                                             5
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 6 of 13




         bifurcation would have the opposite effect.” And denying bifurcation in TCPA
1
2        putative class action). Under these circumstances, district courts regularly refuse to

3        bifurcate discovery. See, e.g., Ahmed v. HSBC Bank USA, Nat'l Ass'n, No. ED CV
4
         15-2057 FMO (SPx), 2018 U.S. Dist. LEXIS 2286, at *8-9 (C.D. Cal. Jan. 5, 2018)
5
         (finding that bifurcation was not warranted in TCPA action and explaining, “many
6
         courts are reluctant to bifurcate class-related discovery from discovery on the merits.
7
8        This is because the distinction between class certification and merits discovery is

9        murky at best and impossible to determine at worst”) (internal citations omitted).
10
      ii. Defendant: Defendants believe the Court should stay discovery pending resolution of
11
         the motion to dismiss (ECF No. 18) that defendants filed on March 11, 2021. If
12
         granted, this motion will resolve nearly all claims in this case and better inform what
13
14       discovery is necessary and appropriate under Fed. R. Civ. P. 26(b)(1).

15              If the Court is not willing to stay discovery pending decision on the motion to
16
         dismiss, Defendants propose the Court bifurcate discovery into two phases: (1) pre-
17
         class discovery on Plaintiff’s individual claims against Defendants and vicarious
18
         liability claims against Century 21; and (2) thereafter, class discovery into issues
19
20       related to the composition of the case, and issues relevant to the class-certification

21       analysis (including but not limited to commonality, typicality, numerosity, and
22
         predominace under Fed. R. Civ. P. 23)
23
                Federal Rule 42(b) gives the Court broad discretion to bifurcate proceedings
24
         “[f]or convenience or to avoid prejudice, or to expedite and economize.” Fed. R. Civ.
25
26       P. 42(b). Under Rule 42(b), courts have “power to limit discovery to the segregated

27       issues ... One of the purposes of Rule 42(b) is to permit deferral of costly and possibly
28
                                               6
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 7 of 13




         unnecessary discovery proceedings pending resolution of potentially dispositive
1
2        preliminary issues.” Ellingson Timber Co. v. Great N. Ry. Co., 424 F.2d 497, 499 (9th

3        Cir. 1970); see also Fed. R. Civ. P. 1 (the Federal Rules of Civil Procedure “should
4
         be construed and administered to secure the just, speedy, and inexpensive
5
         determination of every action and proceeding”); Vivid Techs., Inc. v. Am. Sci. &
6
         Eng'g, Inc., 200 F.3d 795, 803–04 (Fed. Cir. 1999) (“A district court has broad
7
8        powers of case management, including the power to limit discovery to relevant

9        subject matter and to adjust discovery as appropriate to each phase of litigation.”).
10
                Courts properly exercise their discretion to bifurcate discovery where there is
11
         a threshold issue that may be dispositive of the plaintiff’s claims, and thus limiting
12
         discovery to that issue may conserve the parties’ and the court’s resourcese. See e.g.,
13
14       Boehm v. Pure Debt Sols. Corp., No. 8:19-cv-00117-LSC-CRZ, 2019 U.S. Dist.

15       LEXIS 177676, at *1–2 (D. Neb. Oct. 11, 2019) (the court bifurcated discovery to
16
         allow discovery to proceed solely as to the claims of the named plaintiff); see also
17
         Craigslist Inc. v. 3Taps Inc., 942 F. Supp. 2d 962 (N.D. Cal. 2013) (“One permissible
18
         reason to bifurcate is to defer costly discovery on one issue until another potentially
19
20       dispositive issue has been resolved.”).

21              In deciding whether to stay class discovery until after individual discovery has
22
         been completed, “[a]mong the matters the court may consider in deciding whether to
23
         bifurcate are: (1) the overlap between individual and class discovery, (2) whether
24
         bifurcation will promote Federal Rule of Civil Procedure 23's requirement that
25
26       certification be decided at an early practicable time, (3) judicial economy, and (4) any

27       prejudice reasonably likely to flow from the grant or denial of a stay of class
28
                                               7
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 8 of 13




         discovery.” True Health Chiropractic Inc v. McKesson Corp., 2015 WL 273188, at
1
2        *1 (N.D. Cal. Jan. 20, 2015) (international quotation marks and citation omitted).

3               “The Court has authority to bifurcate this case so that discovery and
4
         dispositive motions on Plaintiff's individual claims take place before submerging the
5
         parties in an ocean of class discovery.” Deleon v. Time Warner Cable LLC, No. CV
6
         09-2438 AG (RNBX), 2009 WL 10674767, at *1 (C.D. Cal. Nov. 2, 2009). Courts in
7
8        other districts have also bifurcated discovery in class action cases for the sake of

9        efficiency. See e.g., Katz v. Liberty Power Corp., LLC, No. 18-CV-10506-ADB, 2019
10
         WL 957129, at *2 (D. Mass. Feb. 27, 2019) (staying class discovery); Am.'s Health &
11
         Res. Ctr., Ltd. v. Promologics, Inc., No. 16 C 9281, 2018 WL 3474444, at *6 (N.D.
12
         Ill. July 19, 2018) (bifurcating discovery in a TCPA case “where some limited, first-
13
14       stage production could stave off substantial wasted efforts, the Court believes

15       bifurcation is appropriate”); Dennis v. Amerigroup Washington, Inc., No. 3:19-CV-
16
         05165-RBL, 2019 WL 7756256, at *1 (W.D. Wash. Sept. 19, 2019) (granting motion
17
         to bifurcate discovery); Rivera v. Exeter Fin. Corp., No. 15-cv-01057-PAB-MEH,
18
         2016 WL 374523 (D. Col. Feb. 1, 2016) (referencing earlier order granting
19
20       motion); Leschinsky v. Inter–Continental Hotels Corp., No. 8:15–cv– 1470–T–

21       30MAP, 2015 WL 6150888 (M.D. Fla. Oct. 15, 2015) (granting motion)).
22
                If the initial phase of discovery demonstrates that Plaintiff’s claims fail or that
23
         Plaintiff does not adequately represent the class, then the far more resource intensive
24
         discovery can be avoided. Katz, 2019 WL 957129, at *2 (“class discovery is not
25
26       necessary to address certain issues that may be dispositive of Plaintiffs' individual

27       claims or ability to bring the asserted class claims, including whether the phone
28
                                              8
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 9 of 13




         numbers at issue are within the TCPA, whether named Plaintiffs' are within the
1
2        classes they purport to represent, and whether any named Plaintiffs with a viable

3        claim can demonstrate the Court's jurisdiction to resolve that claim.”).
4
                Further, bifurcating discovery also permits the Court to make an early
5
         determination on the appropriateness of class certification, as required by Rule
6
         23(c)(1). Washington v. Brown & Williamson Tobacco Corp., 959 F.2d 1566, 1570–
7
8        71 (11th Cir. 1992) (“To make early class determination practicable and to best serve

9        the ends of fairness and efficiency, courts may allow classwide discovery on the
10
         certification issue and postpone classwide discovery on the merits.”).
11
                There are several threshold matters in this case, including, whether the calls at
12
         issue were prerecorded, whether the at-issue phone number was on the DNC list, and
13
14       whether Century 21 can be held vicariously liable for calls allegedly made by Ms.

15       Adriano. If the alleged calls were not prerecorded or if the at-issue phone number
16
         was not on the DNC list, then Plaintiff cannot adequately represent the class.
17
                Defendants believe there is good cause under the law and the Federal Rules of
18
         Civil Procedure for structuring discovery in this manner. Plaintiff should not be
19
20       entitled to burden Defendants—particularly Century 21—with broad class discovery

21       as it has announced above unless and until it has demonstrated that the merits of its
22
         individual claims. Otherwise it would be disproportional and unduly burdensome to
23
         subject Defendants to broad, unfettered class discovery until discovery has
24
         established the viability of Plaintiff’s individual claims.     Only if that discovery
25
26       supports Plaintiffs claims, then discovery would then move to the costly and

27       burdensome class issues.
28
                                              9
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 10 of 13




                 To address Plaintiff’s concern that third-party telecommunications companies
1
2        evidence may be lost or destroyed, the Court can issue an order to preserve such

3        evidence. Boehm v. Pure Debt Sols. Corp., No. 8:19-cv-00117-LSC-CRZ, 2019 U.S.
4
         Dist. LEXIS 177676, at *2 (D. Neb. Oct. 11, 2019) (The court issued a preservation
5
         order “in an effort to prevent the loss or destruction of data that is potentially relevant
6
         to this putative class action, which data is reasonably believed to be in the possession
7
8        or control of third-party cellular telephone carriers and companies used by Defendant

9        to place outgoing calls”).
10
      C. Disclosure, Discovery, or Preservation of Electronically Stored Information: The
11
         parties do not anticipate any issues regarding electronically stored information.
12
      D. Claims of Privilege or of Protection as Trial Preparation Materials: The parties
13
14       do not anticipate any issues regarding claims of privilege or of work product

15       protection. The parties propose that the procedure in Fed. R. Civ. 26(b)(5)(B) will
16
         govern the assertion claims of privilege or work product after production. The parties
17
         further propose the Court include this agreement in an order issued under FRE 502.
18
      E. Limitations of Discovery: Plaintiff does not believe, at this time, that any changes
19
20       should be made in the limitations on discovery imposed under the Federal Rules or

21       Local Rules. Defendant believes that discovery should be bifurcated as stated in
22
         Section I(B)(ii) above.
23
      F. Other Rule 16(b), 16(c), or 26(c) Orders: There are no other orders that the Court
24
         should issue under Rule 16(b), 16(c), or 26(c) at this time.
25
26    2. Proposed Deadlines:

27    A. Plaintiff’s Position

28
                                               10
     Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 11 of 13




                         EVENT                              PROPOSED DEADLINE
1
         Discovery Cut-Off                           Defendant responded to the Complaint
2
                                                     on January 25, 2021. Plaintiff
3
                                                     anticipates requiring until January 31,
4
                                                     2022 to complete discovery because this
5                                                    is a putative class action involving
6                                                    multiple defendants, experts, and
7                                                    extensive third party discovery.
8        Amend pleadings and join any                              May 21, 2021
         additional parties
9        Disclose initial expert witnesses, expert     60 days before the discovery cut-off
10       witness summaries, and reports as                 date, or December 2, 2021.
         required by Fed. R. Civ. P. 26(a)(2)
11       Disclose rebuttal expert witnesses,           30 days after the initial disclosure of
         rebuttal expert witness summaries and             experts, or January 3, 2022.
12       reports as required by Fed. R. Civ. P.
13       26(a)(2)
         File motion for class certification                   November 1, 2021
14       File dispositive motions, including           30 days after Discovery Cut-Off, or
         summary judgment motions, Daubert                       March 2, 2022
15       motions, and motions to strike experts
16       Submit Fed. R. Civ. P. 26(a)(3)             30 days after decision on the dispositive
         disclosures and Joint Pretrial Order             motions or further court order
17
18    B. Defendant’s Position
19          Pre-class certification:

20                       EVENT                              PROPOSED DEADLINE
         Discovery Cut-Off on Plainitff’                           July 26, 2021
21
         Individual Claims
22       Amend pleadings and join any                             April 27, 2021
         additional parties
23       File dispositive motions, including                     August 25, 2021
24       summary judgment motions, Daubert
         motions, and motions to strike experts
25
26
27          Post Class Certification:

28
                                             11
          Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 12 of 13




                                 EVENT                              PROPOSED DEADLINE
1
                 Discovery cut-off on class claims             180 days after decision on Pre-class
2                                                                       dispositive motion
3                File motion for class certification            90 days after decision on Pre-class
                                                                        dispositive motion
4                Disclose initial expert witnesses, expert     60 days before the discovery cut-off
                 witness summaries, and reports as                             date
5
                 required by Fed. R. Civ. P. 26(a)(2)
6                Disclose rebuttal expert witnesses,           30 days after the initial disclosure of
                 rebuttal expert witness summaries and                        experts
7                reports as required by Fed. R. Civ. P.
                 26(a)(2)
8
                 File dispositive motions, including             30 days after Discovery Cut-Off
9                summary judgment motions, Daubert
                 motions, and motions to strike experts
10               Submit Fed. R. Civ. P. 26(a)(3)             30 days after decision on the dispositive
                 disclosures and Joint Pretrial Order             motions or further court order
11
12          3. Alternative Dispute Resolution.
13
            A. Plaintiff’s Position
14
            Plaintiff hereby certifies that she considered the possibility of using alternative dispute-
15
16          resolution processes including mediation, arbitration, and early neutral evaluation.

17          Plaintiff is open to mediation.
18          B. Defendant’s Position
19
            Defendant hereby certifies that they considered the possibility of using alternative
20
     dispute-resolution processes including mediation, arbitration, and early neutral evaluation.
21
22   Defendant is always open to the possibility of alternative dispute-resolution.

23          4. Alternative Forms of Case Disposition.
24          The parties certify that they considered consent to trial by a magistrate judge under 28
25
     U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use of the Short Trial Program (General Order
26
     2013-01).
27
28
                                                       12
          Case 2:20-cv-02189-GMN-VCF Document 28 Filed 04/19/21 Page 13 of 13




            5. Electronic Evidence.
1
2           The parties certify that they discussed whether they intend to present evidence in

3    electronic format to jurors for the purposes of jury deliberations.
4
                                           Respectfully submitted,
5
            Dated: April 6, 2021.          /s/ Avi R. Kaufman
6                                          Avi R. Kaufman (Florida Bar no. 84382)
                                           KAUFMAN P.A.
7
                                           400 NW 26th Street
8                                          Miami, Florida 33127
                                           Telephone: (305) 469-5881
9                                          Email: kaufman@kaufmanpa.com
10
                                           JAMES P. KEMP, ESQUIRE
11                                         Nevada Bar No. 006375
                                           KEMP & KEMP, ATTORNEYS AT LAW
12                                         7435 W. Azure Drive, Suite 110
                                           Las Vegas, NV 89130
13
                                           (702) 258-1183 / (702) 258-6983 (fax)
14                                         jp@kemp-attorneys.com

15
16
                                           Counsel for Plaintiff
17                                         and all others similarly situated

18                                         /s/ Briana Martinez
                                           Robert McCoy, No. 9121
19                                         Ryan M. Lower, No. 9108
20                                         Briana Martinez, No. 14919
                                           1980 Festival Plaza Drive, Suite 650
21                                         Las Vegas, Nevada 89135
                                           Telephone: (702) 792-7000
22                                         Email: rmccoy@kcnvlaw.com
23                                         Email: rlower@kcnvlaw.com
                                           Email: bmartinez@kcnvlaw.com
24
                                           Counsel for Defendants Rachel Adriano and
25      IT IS SO ORDERED.                  Juan Martinez, Inc. dba Century 21 Americana
26
27      ___________________________________
28      Cam Ferenbach
        United States Magistrate Judge      13

                 4-16-2021
        Dated:_____________________________
